NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                     STATE OF ARIZONA, Respondent,

                                        v.

                      LEO VERDIE BAGLEY, Petitioner.

                         No. 1 CA-CR 15-0247 PRPC
                              FILED 1-24-2017


    Petition for Review from the Superior Court in Maricopa County
                         No. CR2013-419343-001
                 The Honorable John R. Ditsworth, Judge

                  REVIEW GRANTED; RELIEF DENIED


                                   COUNSEL

Maricopa County Attorney’s Office, Phoenix
By Amanda M. Parker
Counsel for Respondent

Leo Verdie Bagley, Kingman
Petitioner Pro Se



                       MEMORANDUM DECISION

Judge Margaret H. Downie delivered the decision of the Court, in which
Presiding Judge Diane M. Johnsen and Judge James P. Beene joined.
                             STATE v. BAGLEY
                            Decision of the Court

D O W N I E, Judge:

¶1           Leo Verdie Bagley petitions for review from the summary
dismissal of his petition for post-conviction relief. For the following
reasons, we grant review but deny relief.

¶2            Bagley pleaded guilty to shoplifting with two or more
predicate offenses and one prior historical felony conviction. The superior
court sentenced him to a stipulated term of six years’ imprisonment.

¶3            Although Bagley lists several arguments in his petition, only
two are adequately developed for appellate review. Bagley argues the
Phoenix municipal court, not the superior court, had jurisdiction because
he committed the shoplifting offense while on probation for a conviction
arising out of the municipal court. Bagley further contends the superior
court lacks jurisdiction to enter a conviction or to sentence him for felony
shoplifting because his predicate offenses were misdemeanors.

¶4            Bagley admitted in the superior court that on the date of the
offense, and within the jurisdiction of the superior court, he committed
shoplifting by entering an establishment that displayed merchandise for
sale and knowingly taking merchandise with the intent to deprive the
establishment of that merchandise. He further admitted that he had two or
more predicate shoplifting offenses within two years of that offense, which
made the charged offense a class 4 felony. See Ariz. Rev. Stat. (“A.R.S.”)
§ 13-1805(I). Section 13-1805 does not require that the predicate offenses be
felonies.

¶5           The superior court has jurisdiction over criminal cases that
involve felony offenses. Ariz. Const. art. 6, § 14.

¶6             Bagley attempts to incorporate by reference other issues and
arguments that are not set forth in his petition for review. However, a
petition for review may not present issues through incorporation by
reference. Ariz. R. Crim. P. 32.9(c)(1)(iv) (Petition must contain “[t]he
reasons why the petition should be granted” and either an appendix or
“specific references to the record,” but “shall not incorporate any document
by reference, except the appendices.”); Ariz. R. Crim. P. 32.9(c)(1)(ii)
(Petition must state “[t]he issues which were decided by the trial court and
which the defendant wishes to present to the appellate court for review.”);
State v. Rodriguez, 227 Ariz. 58, 61 n.4, ¶ 12 (App. 2010) (declining to address
argument not presented in petition).




                                       2
                   STATE v. BAGLEY
                  Decision of the Court

¶7   For the foregoing reasons, we grant review but deny relief.




                AMY M. WOOD • Clerk of the Court
                FILED: AA




                               3